79 F.3d 1154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Lee BALL, Defendant-Appellant.
No. 95-35150.
United States Court of Appeals, Ninth Circuit.
Submitted March 12, 1996.*Decided March 18, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Ronald Lee Ball appeals pro se the district court's denial of his motion to vacate his conviction and sentence pursuant to 28 U.S.C. § 2255.   Ball contends that his conviction and sentence under 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 for possession with the intent to distribute one kilogram of cocaine is not supported by sufficient evidence.   We have jurisdiction under 28 U.S.C. § 1291, and we review de novo.  See Frazer v. United States, 18 F.3d 778, 781 (9th Cir.1994).   We affirm for the reasons stated by the district court.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Ball contends for the first time in this appeal that the district court was without jurisdiction to try him separately from his co-defendant Ruelas-Villalobos.   Although ordinarily this court need not address claims which the petitioner failed to raise in the district court, we explicitly reject Ball's jurisdictional claim.   See 18 U.S.C. § 2